The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and the filing of a Terminal Disclaimer in the response filed February 22, 2021.  

Priority
This application, 16/690,423, filed 11/21/2019 is a continuation of 15/987,365, filed 05/23/2018, now U.S. Patent 10,495,650. 15/987,365 is a continuation of 15/796,443, filed 10/27/2017, now U.S. Patent 10,006,924.  15/796,443 is a continuation of 15/236,015 filed 08/12/2016, now U.S. Patent 9,829,495.  15/236,015 claims priority from provisional application 62/204,723, filed 08/13/2015.

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,829,495, 10,006,924 and 10,495,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 1, 2021 and January 28, 2021 were filed after the mailing date of the non-Final Office Action on October 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Rejections


Double Patenting
The rejection of Claims 1-20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 7 of U.S. Patent 9,829,495, Claims 1 - 8 of US patent 10,006,924, and Claims 1 - 7 of U.S. Patent 10,495,650, each in view of Ehrenkranz, J. in US 2014/0170768 and Belanoff et al. in US 2016/0310507 is withdrawn in response to the terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,829,495, 10,006,924 and 10,495,650


Conclusion
Claims 1 – 20 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628